Citation Nr: 1736348	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and generalized anxiety disorder.

2. Entitlement to service connection for a psychiatric disorder, to include PTSD and generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016 the Veteran testified at a videoconference hearing at VA RO in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record

The issue(s) of entitlement to service connection for a psychiatric disorder, to include PTSD and generalized anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2009 Board decision denied service connection for PTSD as the Veteran's psychiatric disorder was not related to his service.

2. The evidence received since the August 2009 Board decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and general anxiety disorder.

CONCLUSIONS OF LAW

1.  The August 2009 Board decision denying service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 , 20.1104 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and generalized anxiety disorder, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

The RO initially denied a claim for PTSD in a May 2002 rating decision.  The Veteran submitted additional medical records in October 2002 and the claim was reconsidered and denied in an October 2002 rating decision.  The Veteran timely appealed.  In an August 2009 decision, the Board denied service connection as there was no evidence that the Veteran was diagnosed with PTSD, nor were his reported psychological symptoms related to his active duty service.  The August 2009 Board decision is final. 38 C.F.R. § 20.1100, 20.1104.

Evidence of record at the time of the August 2009 Board decision included the Veteran's service medical records and post-service outpatient medical records and a VA Examination in June 2009.  Pertinent evidence received subsequent to the August 2009 Board decision includes the report of an October 2011 VA examination which documents the examiner's opinion that the Veteran does not meet the diagnostic criteria for PTSD, but rather generalized anxiety disorder, which is not related to the Veteran's active duty service.  The Veteran also submitted an opinion from his treating physician stating that the Veteran did meet the diagnostic criteria for PTSD and that his psychiatric disorder was related to his service.

The evidence received since the August 2009 Board decision is new and material.  This medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disorder is warranted.


ORDER

New and material evidence having been received, the reopening of the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and generalized anxiety disorder, is granted.


REMAND

The Board finds that additional development is necessary before the Veteran's remaining claims on appeal can be decided.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ. The instant appeal was certified to the Board in November 2014.  Therefore, the new version of the Schedule for Rating Disabilities is applicable to the instant appeal.

The Veteran attended a VA examination in October 2011 and submitted a private medical opinion from April 2011.  Both the VA examination and the private medical opinion used the criteria in the DSM-IV to diagnose the Veteran.  As the criteria in the DSM-5 are applicable in this case, the case should be remanded to allow the Veteran to obtain a new VA examination evaluating him using the DSM-5 criteria.  The Veteran should also be given the opportunity to submit any additional treatment records from his treating physician which may support his claim.  If the Veteran is currently seeking treatment from a VA physician or facility, the RO should contact the Veteran's treating physician to obtain his current medical records.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that the Veteran provide any additional medical evidence or treatment records which may exist to support the Veteran's claim.  If the Veteran is currently seeking treatment at a VA facility or from a VA physician, the RO should contact the VA facility or physician to request the Veteran's current medical records and associated those records with the claims file. 

2. Arrange for the Veteran to undergo a VA examination to determine whether the Veteran currently suffers from PTSD, generalized anxiety disorder, and/or any other psychiatric disorders, applying criteria from the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner. After reviewing the file, the examiner should express an opinion as to the following:

a) whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD. 

b) If the Veteran suffers from PTSD, determine whether it is at least as likely (a 50 percent or greater probability) as not that his PTSD is related to his military service.

c) For any other psychiatric disorder diagnosed, to include generalized anxiety disorder determine whether it is at least as likely (a 50 percent or greater probability) as not that the psychiatric disorder is related to his military service.

A thorough rationale should be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


